Citation Nr: 0616185	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a scalp neuroma 
excision.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from  to April 1997 to 
April 2001.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to service 
connection for the above disorder and assigned a 
noncompensable disability rating, effective April 30, 2001.  
In January 2004, the RO determined that the veteran's 
service-connected residuals of a scalp neuroma excision 
warranted a 10 percent disability rating, effective April 30, 
2001.  The RO in Oakland, California, currently has 
jurisdiction over this case.  

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge traveling to the RO in July 2004, 
but he failed to appear.

In August 2004, the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in April 2006 for final appellate 
consideration.


FINDINGS OF FACT

1.  For all applicable periods, the veteran's residuals of a 
scalp neuroma excision is manifested by a superficial scar 
that is tender and painful on objective demonstration.  

2.  From August 30, 2002, the veteran's residuals of a scalp 
neuroma is manifested by one characteristic of disfigurement, 
but does not exhibit visible or palpable tissue loss.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for painful scars as residual of a scalp neuroma have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804, 7819 (2002 
and 2005).  

2.  The criteria for a separate disability evaluation of 10 
percent, but not greater, for disfiguring scars as residuals 
of a scalp neuroma excision, from August 30, 2002, forward, 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800, 7819 (2002 
and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2001.  This notice was 
provided to the veteran prior to initial adjudication of 



the claim by the RO in December 2001.  The veteran was told 
of the requirements to establish a successful claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  An additional VCAA letter was sent to 
the veteran in May 2003 in which the RO informed the veteran 
of what types of evidence would be required to establish an 
increased disability rating.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in December 2001, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of December 2001.  
Any error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and  § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decisions in December 2001, and January 2004, the August 2002 
statement of the case, and the January 2006 supplemental 
statement of the case.  The veteran was afforded the 
opportunity for a hearing in July 2004, for which he failed 
to appear.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Sacramento California VA Medical Center (VAMC),  the Martinez 
California VAMC,  and Dr. R. Jandial.  The veteran was 
afforded appropriate VA examinations in August 2001, June 
2003, and November 2005.  In compliance with the August 2004 
Remand orders, the VA Appeals Management Center (AMC) sent a 
letter, dated in August 2004, a to the veteran's address of 
record, requesting 



previously alluded to treatment records from Kaiser.  The 
letter was returned by the post office and the AMC sent a 
subsequent letter to the address provided by the post office.  
No response has been received from the veteran.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This claim, for an evaluation in excess of 10 percent for 
residuals of a scalp neuroma excision, originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the skin effective August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary. See Dudnick v. Brown, 10 
Vet. App. 79 (1997). The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation should be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for residuals of a scalp neuroma excision 
was granted in December 2001.  A noncompensable disability 
evaluation was assigned under the old version of Diagnostic 
Code 7800 for slight disfigurement, effective from April 30, 
2001.  In January 2004, the noncompensable evaluation was 
erroneously increased to 10 percent under the new version of 
Diagnostic Code 7800, effective from April 30, 2001.  As 
noted above, the new criteria were not enacted until August 
30, 2002.  The RO noted this error in the January 2006 
supplemental statement of the case and found that a 10 
percent rating under the old version of Diagnostic Code 7804 
was warranted, effective from April 30, 2001.  

Prior to August 30, 2002, Diagnostic Code 7819 rated new 
benign skin growths as scars, disfigurement, etc.  Unless 
otherwise provided, VA was directed to rate Diagnostic Code 
7819 dependent upon location, extent, and repugnant or 
otherwise character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).  This necessarily required 
rating under the criteria found in other relevant Diagnostic 
Codes.

Prior to August 30, 2002, application of Diagnostic Code 7800 
resulted in rating disfiguring scars of the head, face, and 
neck as noncompensable when slight.  A 0 percent rating was 
assigned for slight disfigurement.  Moderate disfiguring 
scars resulted in a 10 percent rating.  For a 30 percent 
evaluation, disfiguring scars of the head, face, and neck had 
to be severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  For a 50 
percent rating, there had to be complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  

Prior to August 30, 2002, a 10 percent rating was warranted 
under diagnostic code 7803 for scars, superficial, poorly 
nourished, with repeated ulceration.  Under diagnostic code 
7804, a 10 percent rating was warranted for scars, 
superficial, tender and painful on objective demonstration.  
Scars may also be rated on 



limitation of function of an affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002). 

Effective from August 30, 2002, Diagnostic Code 7819, the 
criteria for evaluating benign skin neoplasms of the head are 
rated as Disfigurement of the head under Diagnostic Code 
7800, or as scars under Diagnostic Codes 7803 for superficial 
unstable scars, or Diagnostic Code 7804 for superficial 
painful scars, or under Diagnostic Code 7805 for limitation 
of motion of the affected part.  

The "new" Diagnostic Code 7800, as revised August 30, 2002, 
provides the following rating criteria:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement.......80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement...........................50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement...........................30

With one characteristic of 
disfigurement.................10




Note (1):The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Under the revised Diagnostic Code 7803, superficial, unstable 
scars warrant a 10 percent rating.  Under the revised 
Diagnostic Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  Pertinent Note(1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2005).  Under both the old and new 
versions, Diagnostic Code 7805 provides that scars are rated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Service medical records indicate that the veteran had a 1 cm 
by 1 cm cyst removed from his scalp in June 2000.  The cyst 
recurred and was again removed in March 2001. 

An August 2001examination, at the direction of VA, noted as 
residual from an excision of a scalp neuroma, a well healed 
scar with no underlying tissue loss, disfigurement, or 
keloid.  The examiner stated that the scalp neuroma had 
recurred and he found a nodular 1 cm by 1 cm hard growth on 
the veteran's scalp.  

A June 2003 VA examination found a scar measuring 2 cm by 5 
mm on the right posterior parietal aspect of the veteran's 
scalp.  The examination notes the veteran's report of pain in 
the scar area when any pressure was applied or when the 
veteran was lying down.  The scar was raised 5 millimeters 
(mm) with palpable keloid formation, tender to palpitation 
and identical in color to the surrounding scalp.  The 
examiner described the scar as nonadherent, superficial, non-
distorting of facial features, without induration or loss of 
flexibility of the surrounding skin.  A 2 cm by 1 cm area of 
hair loss surrounded the scar.  A diagnosis was provided of a 
tender scar, posterior scalp, slightly disfiguring with 
associated partial localized alopecia.  A photograph is 
referenced in this report, however, the AMC's attempts to 
acquire this photograph have been unsuccessful.  

VA outpatient clinic records are absent for any treatment for 
the disability on appeal and discuss the veteran's scalp scar 
only in reporting his medical history.

The veteran again underwent a VA skin examination of his 
scalp in November 2005.  The examiner specifically noted that 
he reviewed the claims file prior to the examination.  The 
examination report recorded the veteran's complaints of 
headaches but the examiner indicated that the veteran was 
treated for allergic rhinitis and that his headaches were 
considered secondary to allergies.  There is no indication 
that these reported headaches are attributable to the 
disability on appeal.  The veteran did report that he 
experienced a throbbing pain from the scar when he is lying 
down.  Measurements of the scar indicate a 3.5 cm keloid, 6 
mm wide, and raised above the skin approximately 4 mm.  The 
scar was tender to palpitation.  There was surrounding hair 
loss and the scar was hypopigmented.  The examiner stated 
that there was no surrounding tissue loss, no depression or 
adherence of the scar, no inflexibility or change in texture 
of the skin other than it being raised, no distortion of 
normal facial features.  Involvement was less than 1 percent 
of the head surface area, there was no deformity of any other 
features of the head.  The examiner found the scar remarkable 
only for the associated loss of hair.  A photograph of the 
affected area from this exam is associated with the claims 
file.  

The maximum evaluation under the old and new versions of 
Diagnostic Codes 7803 and 7804 is 10 percent, and no higher 
rating is available under these codes.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14 
(2005).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  The Board finds that a rating for disfigurement 
associated with the veteran's service-connected scar would 
not violate the rule against pyramiding. 

Results of the August 2001, June 2003, and November 2005 VA 
examinations do not satisfy the criteria for a separate, 
compensable rating under the "old" Diagnostic Code 7800.  
In August 2001, the examiner stated that the veteran's scar 
was well healed with no disfigurement.  The VA examiners in 
2003 and 2005 described the scar as "slightly" and 
"minimally" disfiguring.  These findings are supported by 
accompanying photographs.  Accordingly, a separate 10 percent 
rating under the old version of Diagnostic Code 7800, for 
moderate disfigurement, is not warranted.   

The evidence of record does, however, show that the criteria 
for a separate 10 percent rating have been met under the new 
Diagnostic Code 7800, effective from 



August 30, 2002.  VA examination in August 2001 showed that 
the veteran's scar was nodular.  Also, on VA examination in 
June 2003 the scar was described as raised 5 millimeters (mm) 
with palpable keloid formation.  In November 2005, the scar 
was raised above the skin approximately 4 mm.  Accordingly, 
the veteran's scar exhibited one characteristic of 
disfigurement, i.e., surface contour of scar elevated or 
depressed.  Therefore, a separate 10 percent rating is 
warranted under the new version of Diagnostic Code 7800, 
effective from August 30, 2002. 

A 30 percent rating under the new Diagnostic Code 7800 is 
assigned for a scar with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  (emphasis added).  
In this case, there have been no findings of visible or 
palpable tissue loss.  The VA examiner in August 2001 stated 
that there was no underlying tissue loss and the VA examiner 
in November 2005 stated that there was no surrounding tissue 
loss.  Accordingly, a rating in excess of 10 percent is not 
warranted under this code.

There have been no findings of limitation of function 
associated with the veteran's scar.  Accordingly, a higher 
rating under Diagnostic Code 7805 is not warranted at any 
time.

 In summary, the veteran's residuals of a scalp neuroma 
excision warrants a separate rating of 10 percent under the 
new version of Diagnostic Code 7800, from August 30, 2002.  A 
rating in excess of 10 percent under either the old or new 



version of Diagnostic Code 7804 is not warranted and any time 
during the appeal period.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a painful scar, as service-connected residuals of 
a scalp neuroma excision, is denied.

Entitlement to a separate disability rating of 10 percent, 
and no higher, for disfigurement of the head as service-
connected residuals of a scalp neuroma excision, effective 
from August 30, 2002, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


